Citation Nr: 1738562	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of keloid scars of the chest, currently rated as 20 percent disabling.

2.  Evaluation of pseudofolliculitis barbae, currently rated as 10 percent disabling.

3.  Evaluation of onychomycosis of the bilateral feet, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 and February 1990 to December 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


FINDINGS OF FACT

1.  Prior to November 20, 2012, the Veteran's keloid scars of the chest were manifested by three to four painful scars.

2.  From November 20, 2012, the Veteran's keloid scars of the chest required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

3.  The Veteran's pseudofolliculitis barbae is manifested by irritation and ingrown hairs, exfoliation, crusting disfigurement and abnormal texture of more than six square inches.

4.  The Veteran's onychomycosis is manifested by crusting and abnormal texture of less than six square inches of the bilateral great toenails and bilateral little toenails.


CONCLUSIONS OF LAW

1.  Prior to November 20, 2012, the criteria for an evaluation in excess of 20 percent for keloid scars of the chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7804 (2016).

2.  From November 20, 2012, the criteria for a 60 percent disability rating, but no higher, for keloid scars of the chest were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Code 7806-7804 (2016).

3.  The criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

4.  The criteria for a compensable evaluation for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In the April 2010 rating decision on appeal, the Veteran was granted service connection for keloid scars of the chest and was assigned a noncompensable rating, which was later increased to 20 percent, under Diagnostic Code 7804; pseudofolliculitis barbae and was assigned a 10 percent rating under Diagnostic Code 7800; and onychomycosis and was assigned a noncompensable rating under Diagnostic Code 7806.  Each disability rating was assigned an effective date of January 1, 2010.  38 C.F.R. § 4.118.

Diagnostic Code 7800, pertaining to scar(s) of the head, face, or neck or other disfigurement of the head, face, or neck, provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.  Note 1 to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note (2) further provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required for the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Keloid scars of the chest

The Veteran has been granted a 20 percent disability rating for keloid scars of the chest under Diagnostic Code 7804 for three or four scars that are unstable or painful.  

The March 2010 VA examination revealed that the current symptoms of the Veteran's scars of the chest included pain and skin breakdown.  The Veteran stated that the scar gets larger and painful.  Physical examination revealed a linear superficial scar on the anterior side of the trunk precisely located on the anterior chest, status-post laceration, measuring 6 cm by 1 cm with no underlying tissue damage.  The scar was not painful on examination and there was no skin breakdown.  There was also a keloid formation described as 6 cm by 1 cm that was elevated and shiny, not disfiguring and did not limit the Veteran's motion or function.

During VA treatment in May 2010, the Veteran described the keloid scar as symptomatic and itchy.  The Veteran was treated with an intralesional Kenalog injection (ILK), which is a steroid injection.  In September 2010, the keloid was described as asymptomatic.  The Veteran had 3 cm by 2 cm keloidal plaque on the sternum, multiple areas of hypo-pigmentation that were approximately 6 to 8mm each, 6.5 cm by 1 cm linear keloidal plaque on the right side of his chest and many multiple keloidal nodules that were 1 cm in size.  

In May 2011, the Veteran again sought VA treatment for painful keloids on the chest.  In November 2012, a large keloid scar on the chest was noted that was painful and bothersome.  The Veteran had a 3 cm by 2 cm hyperpigmented firm keloidal plaque in the mid-chest and several scattered thinner, atrophic linear keloidal plaques in surrounding region.  The Veteran was treated with an ILK injection to the mid-chest, which was noted as last given in 2010.  He was then instructed to apply clobetasol ointment, which is a synthetic steroid, to the keloids.  

During the December 2014 VA examination, the Veteran's keloid scars of the chest were measured as 9 cm linear and 5.5 cm by 1.5 cm and 1.2 cm by 0.9 cm superficial non-linear.  The scars were painful, but were not unstable and did not have frequent loss of covering of skin over the scar.  Keloid on chest covered less than 1 percent of the body and 0 percent of exposed areas.  The Veteran was treated with constant or near-constant cortisone injections for his keloids in the past 12 months.  

Prior to November 2012, the Veteran's keloid scars of the chest do not meet the criteria for a higher rating.  The medical evidence demonstrates that the Veteran's keloid scars are painful, but the evidence does not show that he had more than four painful scars.  In May 2010, only one keloid scar was noted that was symptomatic.  In September 2010, the Veteran was found to have a 3 cm by 2 cm keloidal plaque on the sternum, multiple areas of hypo-pigmentation that were approximately 6 mm to 8 mm each, 6.5 cm by 1 cm linear keloidal plaque on the right side of his chest and many multiple keloidal nodules that were 1 cm in size; however, these keloids were described as asymptomatic and there were only two scars described aside from the areas of hypo-pigmentation and nodules.  Therefore, the criteria for a higher rating under Diagnostic Code 7804 are not met.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 20 percent prior to November 20, 2012.  The scars do not cover an area of 72 square inches (465 square cm) or greater, and hence do not warrant a higher rating under Diagnostic Codes 7801.  Although the Veteran was treated with an ILK injection in May 2010, this was the only injection received during the time period between 2010 and 2012.  Therefore, a higher rating is not warranted under Diagnostic Code 7806.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.  

From November 20, 2012, forward, the criteria for a 60 percent disability rating have been met under Diagnostic Code 7806.  The evidence shows that the Veteran was treated with a constant or near-constant systemic therapy such as corticosteroids.  The November 2012 VA treatment record shows that the Veteran was given an ILK injection and was instructed to apply clobetasol ointment to the keloids following that treatment.  During the December 2014 VA examination, the examiner indicated that the Veteran was treated with constant or near-constant cortisone injections for his keloids in the past 12 months.  As such, a 60 percent disability rating is warranted for the keloid scars of the chest.  This is the highest rating available for a scar not of the head, face or neck that does not impose any loss of function or interferes with activities.

In sum, prior to November 20, 2012, the preponderance of the evidence is against a higher initial rating of 20 percent for the Veteran's keloid scars of the chest; from November 20, 2012, a higher initial rating of 60 percent is warranted for the Veteran's keloid scars of the chest.  

Pseudofolliculitis barbae

The Veteran has been granted a 10 percent disability rating for pseudofolliculitis barbae under Diagnostic Code 7800 for scar(s) of the head, face, or neck or other disfigurement of the head, face, or neck.  

Following a careful review of the record, the Board finds that a rating higher than 10 percent is not warranted.  During the March 2010 VA examination, the Veteran reported that affected areas are the chin and upper neck.  Symptoms include itchy neck, but no exudation, ulcer formation, shedding or crusting.  He had not undergone treatment over the past 12 months.  Physical examination showed pseudofolliculitis barbae located on the face and neck with characteristics of exfoliation, crusting disfigurement and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility hypopigmentation, hyperpigmentation and limitation of motion.  The skin lesion coverage of the exposed area was less than 1 percent and coverage relative to the whole body was less than 1 percent.  

VA treatment records note that the Veteran has pseudofolliculitis barbae, but no treatment is noted for this condition. 

During the December 2014 VA examination, the Veteran was diagnosed as having pseudofolliculitis barbae.  It was noted that the condition has stayed the same since onset in service.  The Veteran reported that when he shaves, he states that his skin gets, and stays, irritated and if he lets facial hair grow out, it curls into his skin.  The examiner noted that the Veteran had no disfigurement of head, face or neck.

To warrant a disability rating in excess of 10 percent under Diagnostic Code 7800 the evidence should show a disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  As shown from the evidence above, the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature nor does he have more than one characteristic of disfigurement.  At worst, the Veteran's skin condition caused irritation and ingrown hairs.  In addition, the evidence shows that the Veteran's condition stayed the same since onset and currently does not even approximate a 10 percent disability rating as shown by the December 2014 VA examination.  As there is no evidence of any other residual from the Veteran's service-connected skin condition, a higher disability rating is not warranted.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 10 percent.  Additionally, the Veteran's pseudofolliculitis barbae does not affect 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas affected (here the face and neck).  The May 2010 VA examination noted that less than 1 percent of the exposed area and less than 1 percent of the total body area was affected.  This condition has also not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a twelve month period.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.

In sum, the preponderance of the evidence is against a higher initial disability rating of 10 percent for service-connected pseudofolliculitis barbae.  

Onychomycosis

The Veteran has been granted noncompensable disability rating for onychomycosis under Diagnostic Code 7806 for dermatitis or eczema.  

Following a careful review of the record, the Board finds that a compensable rating is not warranted.  

During the March 2010 VA examination, the Veteran reported having itching on top of his toenails, shedding top of the toenails and crusting top of toenail.  He was diagnosed as having onychomycosis located on bilateral great toenails and bilateral little toenails with characteristics of crusting and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation and limitation of motion.  The skin lesion was 0 percent of the exposed area and coverage relative to the whole body was less than 1 percent.  

VA treatment records note that the Veteran has onychomycosis of the first and fifth toes, but no treatment is noted for this condition. 

During the December 2014 VA examination, the Veteran was diagnosed as having onychomycosis.  It was noted that the condition has stayed the same since onset in service.  Physical examination showed toenail discoloration of all toes.  The condition covered 0 percent of the exposed area and less than 1 percent of the total body area was affected. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected onychomycosis of either the right foot or left foot as there is no evidence of involvement of least 5 percent of the entire body or of exposed area affected, or evidence that any intermittent systemic therapy is required.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a compensable rating.  Additionally, the Veteran's onychomycosis covers less than 6 square inches and there is no indication that it imposes any loss of function or interferes with activities.

In sum, the preponderance of the evidence is against an initial compensable disability rating for service-connected onychomycosis.  


ORDER

Entitlement to an evaluation in excess of 20 percent for keloid scars of the chest, prior to November 20, 2012, is denied.

From November 20, 2012, an evaluation of 60 percent, but no higher, for keloid scars of the chest is granted, subject to the laws and regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for pseudofolliculitis barbae is denied.

A compensable evaluation for onychomycosis of the bilateral feet is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


